        Case 1:19-cr-00117-WHP Document 102
                                        103 Filed 09/29/20
                                                  10/06/20 Page 1 of 1




                                                   September 29, 2020

Hon. William H. Pauley III
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                     Re:     United States v. Eduardo Rodriguez, 19-Cr-117 (WHP)

Dear Judge Pauley:

       I write to seek an adjournment of sentencing, currently scheduled for October 16, 2020.
Mr. Rodriguez would like to be physically present at his sentencing, and since I have been
informed that the Court is not presently holding in-person sentencing proceedings due to the
ongoing COVID-19 pandemic, I ask that the sentencing be adjourned to a date convenient to
the Court, which I understand is either December 9th or 10th.

                                                   Sincerely,

                                                          /s/

                                                   Florian Miedel
                                                   Attorney for Eduardo Rodriguez


cc:    AUSA Daniel H. Wolf

                                           Application granted. Sentencing adjourned to
                                           December 9, 2020 at 1:30 p.m.




                                                           October 6, 2020
